Citation Nr: 0200292	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-02 708 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from December 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for bilateral defective hearing and assigned a 
noncompensable rating.

Evidence pertinent to the issue on appeal was received 
subsequent to the August 2000 Supplemental Statement of the 
Case.  The veteran has waived initial RO consideration of 
this evidence.

In June 2000 the RO established service connection for 
tinnitus.  This action constituted a full grant of the 
benefit sought as to that issue (service connection).  No 
appeal was initiated and completed from the decision 
assigning a 10 percent rating, and the issue of an initial 
rating in excess of 10 percent for tinnitus is not in 
appellate status.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected hearing loss.  In 
November 1999 the veteran was awarded service connection for 
bilateral defective hearing and was assigned a noncompensable 
rating.  As the veteran is appealing the original assignment 
of the rating for his service-connected hearing loss, the 
severity of the veteran's bilateral hearing loss is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  See 62 Fed. Reg. 25,202-25,210 (May 
11, 1999).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  See 38 C.F.R. 
§ 4.85.  These results are then charted on Table VI and Table 
VII as set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  See 38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  See 38 C.F.R. 
§ 4.86(b).

At the May 2000 RO hearing, the veteran indicated that his 
latest VA audiological examination (October 1999) was 
"rushed"and that "they mixed up the bad ear with the right 
ear."  In correspondence dated in January 2000, the 
veteran's physician stated that he had "read over the report 
from the Veterans hospital and it sounds like they may have 
switched the right and left sides because his right ear is 
actually better for hearing."

At the October 1999 VA audiological examination in question, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
55
65
60
63
LEFT
65
45
55
60
56

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

Also of record are private hearing evaluations dated January 
2000 and October 2000.  The October 2000 hearing evaluation, 
in particular, appears to reflect that the veteran's hearing 
has worsened since the October 1999 VA audiological 
examination.  In this regard, the Board notes that the 
puretone thresholds on the October 2000 hearing evaluation at 
the tested frequencies were approximately 60 decibels, thus 
raising the possibility that the exceptional hearing 
standards at 38 C.F.R. § 4.86 may be for application in this 
case.  However, the private evaluations do not meet the 
requirements of 38 C.F.R. § 4.85 in that they either did not 
include controlled speech discrimination scores or they did 
not find the puretone threshold average using the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  As such, 
these evaluations can not be used to determine the veteran's 
disability rating.

While the private evaluations can not be used to rate the 
veteran's hearing loss, the Board finds that these reports, 
read in conjunction with the veteran's testimony and his 
private physician's January 2000 statement, essentially 
reflect an assertion by the veteran that his hearing was not 
accurately evaluated during the October 1999 VA audiological 
examination and is worse than described at that time.  The 
Board finds that in order to properly evaluate the veteran's 
hearing loss for the period of his appeal an additional 
examination is necessary.

Finally, while the veteran's appeal was pending, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  As such, 
review of the veteran's claim under the new legislation is 
required before the Board my proceed with appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a 
special VA audiological examination to 
determine the nature and severity of his 
service-connected defective hearing.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  Any 
additional action deemed necessary to 
satisfy the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should also be 
undertaken.

2.  Upon completion of the above 
development, the RO should review the 
expanded record and determine (under the 
old and new criteria) whether a 
compensable rating for the veteran's 
service-connected bilateral defective 
hearing loss is warranted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




